Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         The request filed on 4/26/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 5, 8, 9, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen (CN 202248823) in view of Irion (FR 1,385,321 A).
           Shenzhen shows;

    an upper screen assembly (1); and 
    a hanging screen assembly (20) appending from the upper screen assembly and extending below the upper screen assembly, wherein at least one of the upper screen assembly and the hanging screen assembly is adapted such that the hanging screen assembly can be appended to, and removed from the upper screen assembly (attached by bolts) while the upper screen assembly is in use on the building.
      Shenzhen does not teach that his hanging screen assembly depends from the upper screen assembly on an outer side relative to the building of the screen of the upper screen assembly;  wherein the upper screen assembly comprises at least one mount located on an outer side of the screen of the upper screen assembly, the or each mount comprising a saddle and a mounting guide for guiding at least a portion of a crossmember assembly located on an inner side of a screen of the hanging screen assembly to be received nestably into the saddle.
Irion shows a plurality of vertically spaced apart mounts (3-6, in Fig.7) comprising a saddle (adj. 6) for receiving a crossmember assembly (2) of a hanging screen assembly (1), and a mounting guide (adj. 3) for guiding a portion of the crossmember assembly to be received nestably into the saddle.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for 
      With respect to having the hanging screen assembly depends from the upper screen assembly on an outer side relative to the building of the screen of the upper screen assembly, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to reposition the hanging screen assembly on the outer side of the upper screen assembly, rather than on the inner side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
3.  The perimeter safety screen assembly of claim 1, wherein the upper screen assembly is a climbing screen assembly (lift scaffolding 1) adapted to climb with respect to the building.

    a base (see attachment means to the floor of the building) for securing the perimeter safety screen assembly with respect to the building; a frame depending from the base; and a screen depending from the frame.
5.  The perimeter safety screen assembly of claim 1, wherein the hanging screen assembly comprises a frame (210) and a screen (211) depending from the frame.
8.  The perimeter safety screen assembly of claim 1, wherein the upper screen assembly comprises a plurality of mounts.
9.  The perimeter safety screen assembly of claim 8, wherein the upper screen assembly (1) comprises a plurality of vertically spaced apart mounts (3-6).
13.   The perimeter safety screen assembly of claim 1, wherein the hanging screen assembly comprises a plurality of vertically spaced apart crossmember assemblies.
18.   The perimeter safety screen assembly of claim 1, wherein a screen (211) for each of the upper screen assembly and the hanging screen assembly comprises a plurality of screen panel assemblies (21).
      Claims 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen (CN 202248823) in view Irion (FR 1,385,321 A), as applied to claims 1 and 18 above, and further in view of Rosati (WO 2011/103631).
Rosati shows; 
a screen panel assembly (10) comprising a crossmember assembly having a central portion (at 19) and a pair of adjustable end portions (at 24), wherein each of the end portions is movable between a retracted position and an extended position with respect to the central portion.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted screen panel assemblies comprising crossmember assembly, as taught by Rosati, in lieu of those of Shenzhen, since it would have provided the predictable results of enabling adjustment of the screen panel assemblies.
16.   The perimeter safety screen assembly of claim 1, wherein each crossmember assembly comprises a central portion and a pair of adjustable end portions.

19.  The perimeter safety screen assembly of claim 18, wherein each screen panel assembly comprises a central portion and a pair of adjustable side portions.
20.  The perimeter safety screen assembly of claim 19, wherein each of the side portions is movable between a retracted position and an extended position with respect to the central portion.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen (CN 202248823) in view of Irion (FR 1,385,321 A).
           Shenzhen shows;
22.    A hanging screen assembly for a perimeter safety screen assembly for a building, comprising;
        an upper screen assembly (1), and    
      the hanging screen assembly (20), wherein the hanging screen assembly is adapted to append from the upper screen assembly and extend below the upper screen assembly, and wherein the hanging screen assembly is further adapted so that it can be appended to, and removed (attached by bolts) from the upper screen assembly whilst the upper screen assembly is in use on the building.

Irion shows a plurality of vertically spaced apart mounts (3-6, in Fig.7) comprising a saddle (adj. 6) for receiving a crossmember assembly (2) of a hanging screen assembly (1), and a mounting guide (adj. 3) for guiding a portion of the crossmember assembly to be received nestably into the saddle.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted mounts, as taught by Irion, in lieu of the bolts, of Shenzhen, since it would have provided the predictable results of facilitate 
      With respect to having the hanging screen assembly depends from the upper screen assembly on an outer side relative to the building of the screen of the upper screen assembly, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to reposition the hanging screen assembly on the outer side of the upper screen assembly, rather than on the inner side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection  to claim 1 does not rely on the reference alone as applied in the prior rejection of record.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634